Citation Nr: 1642224	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-03 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to reimbursement for funeral expenses. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1971, and from May 1974 to October 1977.  He is confirmed to have served in Vietnam.  He passed away in August 2001.  The Appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from December 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board has added a claim of entitlement to reimbursement for burial expenses.  This claim was denied by the RO in December 2011, and the Appellant filed a timely notice of disagreement (NOD) in August 2012.  Therefore this issue must be addressed in a statement of the case (SOC), and is REMANDED for that purpose.  In regard to the claim for service connection for the cause of the Veteran's death, a medical opinion must be obtained.  


REMAND

In regard to the claim for funeral expenses, this claim was also denied in December 2011.  The Appellant noted a general appeal of the denial of benefits, which includes this denial.  It must therefore be readjudicated, and a SOC must be provided to her and her representative.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to the claim for service connection for the cause of the Veteran's death, the Appellant has alleged the Veteran had sores on his legs for many years, since service and until his death, which she attributes to herbicide exposure.  As he is presumed to have been exposed, and as his STRs do show frequent rashes and skin conditions, a VA medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case (SOC) to the Appellant, with a copy to her representative, addressing the claim for reimbursement of funeral expenses.  The Appellant is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Ask the Appellant to identify the Veteran's treatment providers, and make arrangements to obtain all records not already associated with the claims file.  Ask her whether he ever had any treatment at a VA facility, and if so, obtain those records.

3.  After a reasonable time frame has passed, forward the Veteran's claim files to an examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran suffered from a skin condition related to herbicide exposure.  If the examiner finds that it is as likely as not, the examiner is then asked to opine on whether the skin condition was a principal or contributory cause that contributed substantially or materially or otherwise combined with other conditions to cause death or aided/lent assistance to the production of death.  

The examiner is advised that as of the time of the drafting of these remand instructions, many of his treatment records are no longer available.  The Veteran's wife has asserted that her husband had sores on his legs, back, and arms, for many years, starting from his return from service and up until his death.  She believes that they were a symptoms of chloracne or porphyria cutanea tarda.  She indicated the Veteran did not like talking about his sores and so she did not know much about them.  She said that he had terrible sores on his legs the last three years of his life.  He went to emergency room in July 2001 for sores on his legs, which were purple and swollen, and died less than two weeks later.  

His STRs show that he was diagnosed with rashes multiple times while in service, including ring worm.  His skin and lymphatics were evaluated as normal upon separation.

Records from his last hospitalization show he was admitted on July 31, 2001, with erythema of the bilateral lower extremities.  It was noted he was a heavy drinker and had consumed raw oysters in the preceding days.  Blood tests show vibrio vulnificus, which led to fulminant sepsis, then multiorgan failure, then acute renal failure for which he received dialysis.  He then had acute respiratory failure and was placed on a ventilator.  He received blood transfusions and frozen plasma.  His cause of death is listed as cardiopulmonary arrest, multiorgan failure, and fulminant liver failure / sepsis, with no contributory causes listed.
The examiner is asked to review the records and statements, and to provide an opinion on whether it is as likely as not that the Veteran had a skin condition related to herbicides, and if so, whether that condition caused or contributed to the death of the Veteran.

The examiner is advised the Veteran has files in the VBMS system as well as the Virtual VA system, and that both systems must be reviewed.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




